Citation Nr: 1810687	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for chronic obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1951 to July 1972, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran expressed timely disagreement with the issue on appeal, and the present appeal ensued.  

In the Veteran's July 2014 substantive appeal, he requested to be scheduled for a videoconference hearing in connection with his appeal.  In an August 2017 statement, it was asserted that the Veteran wished to postpone this hearing.  Ultimately, in a November 2017 statement from the Veteran's representative, it was conveyed that he no longer wished to participate in such a hearing, and thus, his hearing request is withdrawn. 38 C.F.R. § 20.704 (d) (2017).

Issue no longer on appeal

Although the Veteran expressed timely disagreement with the RO's denial of his claim to establish service connection for dementia in the February 2014 rating decision, he specifically excluded this issue on his July 2015 substantive appeal.  As such, that issue is no longer in appellate status and will be discussed no further.  Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105 (a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board concludes that additional development is necessary in order for VA to fulfill its duty to assist the Veteran and give him every opportunity to substantiate the issues remaining on appeal.

The Veteran alleges that the duties of his Military Occupational Specialty (MOS) as an aircraft mechanic for more than 20 years involved shift work which greatly affected his sleeping patterns, ultimately resulting in a diagnosis of chronic obstructive sleep apnea.  While he acknowledges that this disability was first diagnosed nearly 40 years after his separation form the United States Air Force, he contends that he experienced signs and symptoms of the disability on a frequent and persistent basis since his service.

In light of evidence showing an active diagnosis of the claimed disability, the Veteran's contentions that are congruent with his service records and MOS, and his assertion concerning frequent and persistent symptoms of the disability from his service until the ultimate diagnosis, the Board concludes that the low threshold of VA's duty to assist the Veteran in substantiating his appeal by providing him a VA examination to determine the nature and etiology of the disease has been met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c)(4)(i).  

Finally, so that the VA examiner is fully apprised of the most updated medical evidence of record pertaining to the Veteran's disability, the Board concludes that he should be requested to identify any post-service medical records which may be pertinent to the issue being remanded.   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must ask the Veteran to identify all VA and private treatment records associated with the disabilities addressed within this remand.  For each release that the Veteran completes and submits for private treatment records, the AOJ must make two attempts to obtain the identified records and notify the Veteran if any such records cannot be acquired.  

If the Veteran alleges receiving care at a VA facility, the appropriate VA Medical Center(s) (VAMCs) must be contacted and requested to provide the identified treatment records for inclusion in the file.  

2.  Thereafter, the AOJ must schedule the Veteran for an appropriate examination to determine the nature and etiology of his sleep apnea.  A copy of the file must be made available to and reviewed by the examiner.  For each disability identified, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability had its onset or is proximately due to or the result of any incident of his service. 

Any stated opinion should be supported by a complete rationale, to include consideration of the Veteran's MOS in service and his assertions of continuous symptoms since service.  If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, the AOJ must adjudicate the Veteran's pending issue in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

